473 Pa. 319 (1977)
374 A.2d 535
Richard A. TILGHMAN, Appellant,
v.
COMMONWEALTH of Pennsylvania
and
Harristown Development Corporation
and
Milton J. Shapp, Governor of the Commonwealth of Pennsylvania
and
Ronald G. Lench, Secretary of the Department of General Services of the Commonwealth of Pennsylvania
and
Grace M. Sloan, Treasurer of the Commonwealth of Pennsylvania, Appellees.
Supreme Court of Pennsylvania.
Argued May 23, 1977.
Decided June 22, 1977.
Thomas L. Wenger, Stephen C. MacNett, Harrisburg, for appellant.
Robert P. Kane, Atty. Gen., Theodore A. Adler, Chief Counsel, Dept. of General Services, Harrisburg, for appellees, Commonwealth, Shapp, Lench and Sloan.
Francis B. Haas, Jr., McNees, Wallace & Nurick, Harrisburg, Joseph B. Sturgis, Saul, Ewing, Remick & Saul, Philadelphia, for appellee, Harristown Development Corp.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.


*320 OPINION
PER CURIAM:
Decree affirmed.
Each party to pay own costs.